Citation Nr: 0101577	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  95-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Parkinson's 
disease.

2.  Entitlement to an initial rating exceeding 30 percent 
effective from October 27, 1994, to October 26, 1997, for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating exceeding 50 percent effective 
from October 27, 1997, for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1968.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO), 
dated in June 1994 and May 1995, which denied service 
connection for Parkinson's disease and granted service 
connection for PTSD, respectively.  A 10 percent rating was 
assigned for the service-connected PTSD, effective from 
October 17, 1994, in the May 1995 rating decision, and that 
effective date was thereafter corrected to the actual date of 
the receipt of the claim, which was October 27, 1994, in a 
December 1995 Supplemental Statement of the Case.  In a 
December 1995 rating decision, the RO granted a 30 percent 
rating for the service-connected PTSD, effective from the 
date of receipt of the service connection claim (i.e., 
October 27, 1994).  Thereafter, in an April 1999 rating 
decision, and pursuant to the holding by the United States 
Court of Appeals for Veterans Claims (the Court) in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), the RO 
recognized the need to assign staged ratings in this case, 
and granted a 50 percent rating for the service-connected 
PTSD, effective from October 27, 1997.  The obvious need to 
discuss separately the evidence produced during both periods 
of time has led the Board to bifurcate this PTSD issue into 
two issues.

A Travel Board Hearing was held on May 2, 2000, in Denver, 
Colorado, before Jeff Martin, who is a Member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript 
of the hearing is of record.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction, and no further assistance to 
the veteran is warranted at this time, as all reasonable 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims for VA benefits have 
been made.

2.  The veteran was first diagnosed with Parkinson's disease 
more than 17 years after his separation from active military 
service, and it is not shown that such disease is causally 
related to service or to a service-related event such as the 
claimed, but unconfirmed, exposure to Agent Orange.

3.  It is shown that the diagnosed PTSD was productive of 
considerable social and industrial impairment in the veteran, 
with reduced reliability and productivity due to symptoms 
including a flattened affect, impaired judgment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships, between 
October 27, 1994, and October 26, 1997.

4.  It is shown that the diagnosed PTSD has been productive 
of severe social and industrial impairment in the veteran, 
with deficiencies in most areas due to symptoms including 
suicidal ideations, near continuous depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships, since October 27, 1997.


CONCLUSIONS OF LAW

1.  Service connection for Parkinson's disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).

2.  The schedular criteria for a 50 percent initial rating 
for the service-connected PTSD, were met between October 27, 
1994, and October 26, 1997.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Part 
4, Diagnostic Code 9411 (2000).

3.  The schedular criteria for a 70 percent rating for the 
service-connected PTSD have been met since October 27, 1997.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.130, Part 4, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations:

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103, 5103A, and 5107).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).  Service connection may also be granted for any 
disease or injury diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

Additionally, in the case of every veteran who served for 
ninety days or more during a period of war, a chronic disease 
becoming manifest to a degree of at least 10 percent within 
one year from the date of separation from service will be 
considered to have been incurred in or aggravated by such 
service, notwithstanding there being no record of evidence of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. § 3.307(a) (2000).  Paralysis 
agitans, also known as Parkinson's disease, is considered a 
chronic disease, for VA purposes.  38 C.F.R. § 3.309(a) 
(2000).

VA statute and regulation also provide for the granting of 
service connection on a presumptive basis when any of several 
diseases considered for VA purposes as associated with 
exposure to herbicide agents, such as Agent Orange, is shown 
to be manifested after service.  The list, however, does not 
include Parkinson's disease.  See 38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (2000).

In addition to the above, in order for service connection for 
a particular disability to be granted, a claimant must 
establish that he or she has that disability, and that there 
is a relationship between the disability and an injury or 
disease incurred in service, or some other manifestation of 
the disability during service.  Mercado-Martinez v. West, 11 
Vet. App. 413, 419 (1998), citing Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992).

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1, Part 4 (2000) (hereinafter, 
"the Schedule").  Separate rating codes identify the 
various disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2 (2000).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991).  By reasonable doubt is meant one which exists 
because of an approximate balance of the positive and the 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability, as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102 (2000).

As noted earlier in this decision, the Court introduced the 
concept of "staged ratings" in the recent decision of 
Fenderson, and the record shows that the RO in this case has 
acted in accordance with said holding by assigning staged 
ratings, in granting an initial 30 percent rating, effective 
from October 27, 1994, and a 50 percent rating, effective 
from October 27, 1997, for the service-connected PTSD.  Thus, 
the Board hereby has to determine, on appeal, whether higher 
ratings might have been warranted for either (or both) 
period(s) of time.  As noted earlier, the need to discuss 
separately the evidence produced during both periods of time 
has led the Board to bifurcate this PTSD issue into two 
separate issues.

Additionally, the Board notes that VA regulations pertaining 
to the evaluation of service-connected mental disorders were 
revised effective on November 7, 1996, while the resolution 
of the present matter was still pending.  Therefore, in 
reviewing the PTSD issues, the Board needs to take into 
consideration both sets of rating criteria, and then apply to 
the claim the version of the rating criteria that is
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the amended regulations 
are not for consideration prior to the established effective 
date.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997); 
see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Also at the outset, the Board finds that all the facts 
relevant to the present appeal have been properly developed, 
and that no further assistance to the veteran is warranted at 
this time, as all reasonable efforts to assist the claimant 
in obtaining the evidence necessary to substantiate his 
claims for VA benefits have been made.  In this regard, the 
Board notes that the record reveals that the RO has made all 
reasonable attempts to complete the record, and that this 
development has included the association with the file of 
copies of private medical records and VA inpatient and 
outpatient medical records, as well as the conduction of 
several VA medical examinations.

First Issue
Entitlement to service connection for Parkinson's disease:

The veteran contends that he is entitled to be service-
connected for Parkinson's disease, as he believes that this 
chronic medical condition is causally related to service.  
Specifically, he asserts that he believes that this disease 
was caused by exposure to Agent Orange during service in the 
Republic of Vietnam.

A review of the record reveals no competent evidence of the 
manifestation of Parkinson's disease at any time during 
service, or within the one-year period immediately following 
service.

The earliest competent evidence in the file regarding 
Parkinson's disease is contained in private medical records 
that were dated in January 1986, that is, more than 17 years 
after the veteran's separation from active military service.  
According to one of these medical records, the veteran was a 
42-year old individual "with a history of developing slight 
tremor in his right hand and arm approximately 2 years ago.  
This has been slowly progressive if at all since he feels it 
is probably not much different now from what it was back then 
when he [first] noticed it."  Concerns by the veteran's 
spouse led him to seek medical evaluation.  The impression 
was listed as follows:

This patient has a slowly progressive 
tremor in the right arm with some 
increasing difficulties with fine motor 
movement that sounds suspicious for 
Parkinson's disease.  However, the tremor 
is a little unusual for Parkinson's and I 
would like to go ahead and check a CT 
scan and EEG to rule out the possibility 
of an underlying lesion in the left 
hemisphere.  If this is normal, I would 
follow along for the time being and see  
him again in about six months to make 
sure no significant abnormalities are 
progressing and to see if his course is 
following any parkinsonian course.

An October 1986 private medical record reveals that the 
suspicions of Parkinson's disease were confirmed, and a 
September 1990 private medical record shows that the veteran 
was already under medical treatment for this chronic 
condition.

The veteran was examined by VA in August 1993, at which time 
the examiner said that the veteran "wonders whether the 
Parkinson's is not related to some Agent Orange exposure that 
he [presumably] had in 1978."  The examiner also indicated 
that there was no family history of any neurological 
disorders, but stated that it was "unclear whether he was 
actually sprayed upon [with Agent Orange, as claimed]."  
Parkinsonism, currently medicated with residuals of 
akathisia, ataxic gait, and tremor, was diagnosed.

At a November 1995 RO hearing, the veteran restated his 
contentions of record to the effect that he believed that his 
diagnosed Parkinson's disease was causally related to service 
and that, consequently, it should be service-connected.  He 
supported this contention by pointing out research he had 
done in this regard, but did not demonstrate that he should 
be considered a medical expert, capable of rendering medical 
opinions.  (According to his own statements of record, his 
educational background, which includes a doctorate degree, is 
limited to the fields of counseling and education.)

The claims folder contains more recent medical records, dated 
between 1998 and 2000, that reflect the progression of the 
diagnosed Parkinson's disease and the treatment that the 
veteran has been receiving for it since the initial 
diagnosis.  None of these records establishes a causal 
connection between the Parkinson's disease and service or an 
inservice event such as the claimed, but unconfirmed, 
exposure to Agent Orange.

At the May 2000 travel board hearing, the veteran restated 
his contentions of record to the effect that he believes that 
the diagnosed Parkinson's disease is causally related to 
service, specifically to presumed Agent Orange exposure.  
(The record shows that the veteran indeed served in Vietnam 
during the Vietnam era, but, as noted above, his claimed 
exposure to Agent Orange has not been confirmed, and 
Parkinson's disease is not one of the diseases presumptively 
associated by VA with Agent Orange exposure.)  The veteran 
introduced for the record a document titled "Parkinson's 
Disease - Agent Orange Mind Map" (hereinafter, "the Mind 
Map") which he prepared as a "guide to enhance the 
understanding and productivity of this appeal," with the 
"primary focal point [being to demonstrate] the relationship 
between Environmental Toxin/Agent Orange exposure and the 
onset of Parkinson's Disease."

In his Mind Map, the veteran claimed that, during his tour of 
duty in the Republic of Vietnam, he "received physical 
wounds known as Parkinson's Disease through exposure to the 
defoliant dioxin, Agent Orange."  He explained that the 
Chief of Neurology at Stanford University's School of 
Medicine had discovered "that Parkinson's Disease could be 
contracted from exposure to environmental toxins," and that 
not every person who comes in contact with environmental 
toxins develops Parkinson's Disease due to what he referred 
to as "the sensitive factor," i.e., the fact that some 
people are more sensitive or prone to get a certain disease 
than others.  According to the veteran, this neurologist's 
investigation "established a cause and effect relationship 
between environmental toxins in a generic sense and 
Parkinson's Disease," the next logical step being to examine 
exposure to Agent Orange and the onset of Parkinson's 
Disease.  The veteran acknowledged, however, that, "[a]s of 
this writing, no known study exists and viable candidates 
should be sought."

In his Mind Map, the veteran also stated that, in 1984, he 
was advised by the Pennsylvania Vietnam Herbicide Commission 
that he had been exposed to Agent Orange in Vietnam and that 
he should seek medical evaluation to that effect.  The 
evaluation, according to the veteran, "was accomplished and 
the outcome was unremarkable."  Two years later, in 1986, he 
was diagnosed with Parkinson's disease.  The veteran's 
conclusion/recommendations were as follows:

1.  It would appear that there is 
adequate, initial research evidence to 
justify and support VA recognition of and 
compensation for Parkinson's Disease 
resulting from exposure to Agent Orange 
in Vietnam.

2.  Given the dearth of research 
concerning Agent Orange, Parkinson's 
Disease, and other related neurological 
disorders, it is recommended that VA 
directly conduct and/or sponsor said 
research.

The veteran supplemented his Mind Map with photocopies of 
medical articles on the topics of dioxin toxicity, 
occupational exposure to dioxin, and thyroid hormone 
disruptors.  He also included a photocopy of a May 1995 
article on the effects of Agent Orange exposure on Vietnam 
veterans, according to which studies of Vietnam veterans have 
found increased risk of skin cancers, hepatic dysfunction, 
porphyria, peripheral neuropathy, and impaired immune 
function.

As discussed above, the record shows that the veteran was 
first diagnosed with Parkinson's disease more than 17 years 
after his separation from active military service, and there 
is no competent evidence linking the Parkinson's disease in 
this particular case to service or to a service-related event 
such as the claimed, but unconfirmed, exposure to Agent 
Orange.  The Board is cognizant of the veteran's belief in 
the existence of such a connection, but as he has himself 
acknowledged, no particular studies have yet been conducted 
in his case, and his own opinion in support of his claim 
cannot be considered competent evidence satisfying the need 
to establish a nexus because he has not demonstrated, nor 
claimed, that he is a medical expert, with the knowledge 
necessary to render medical opinions.

Insofar as the veteran has failed to demonstrate, by means of 
competent evidence, that his diagnosed Parkinson's disease is 
indeed causally related to service, the Board concludes that 
service connection for Parkinson's disease is not warranted.

Second Issue
Entitlement to an initial rating exceeding 30 percent 
effective
from October 27, 1994, to October 26, 1997, for PTSD:

The competent evidence in the file pertaining to this issue 
that was produced during the above period of time essentially 
consists of the report of a VA PTSD examination that was 
conducted in February 1995, as well as testimonies offered at 
the November 1995 RO hearing.

According to the February 1995 VA PTSD examination report, 
the veteran served as a Chaplain's assistant in Vietnam, 
where he was involved in evacuating the injured and the dead.  
After service, he worked as a special education teacher in 
Colorado until he was forced to leave his full-time position 
in July 1994, due to the Parkinson's disease.  At the time of 
the examination, the veteran indicated that he was working 
part-time doing special education and diagnostic work with 
educationally handicapped children.  He also indicated that 
he enjoyed photography and wood working.

The veteran also said, according to the above report, that 
after his retirement from his full-time job in July 1994, his 
PTSD symptoms intensified, to the point that he started 
getting VA medical treatment for his PTSD in August 1994.  He 
described his primary symptoms as nightmares and sleep 
problems.  The nightmares occurred three to four times a 
week, and were usually related to his Vietnam experiences.  
The veteran also said that he was startled easily, that he 
had intrusive thoughts about his Vietnam experience, and that 
he also suffered from flashbacks during waking periods, 
usually set off by the rotor sound of helicopters flying 
overhead.  On examination, the veteran was oriented in the 
three spheres, and only had minor difficulties in recent 
memory testing.  His affect was mildly constricted, his mood 
was "euthymic," and there was no indication of any thinking 
disorder, nor any abnormalities of psychomotor activity.  In 
summary, the examiner noted that the veteran was a 51-year 
old individual with a mental status examination that was 
consistent with the presence of PTSD, which the examiner 
considered to be of a mild to moderate degree.

At the November 1995 RO hearing, the veteran said that he had 
kept most of his PTSD difficulties and symptoms to himself 
throughout the years, but that the symptoms had worsened in 
1994, with ongoing combat-related nightmares, emotional 
numbing, rage, hostility, and an explosive personality that 
was severely affecting his social relationships, particularly 
with his wife and children.  His wife confirmed the veteran's 
assertions indicating that, since the veteran's return from 
Vietnam, she and their children lived "in a house full of 
stress," in which they didn't know "what is coming next."  
She described one particular incident in which the veteran 
verbally attacked her and their daughter and just "blew his 
top and just ranted and raved," making a fist and pounding 
on the table "for all he was worth."  She also confirmed 
the veteran's statements to the effect that he suffered from 
nightmares almost every other night, and said that he usually 
screamed, cried, whimpered, and even jumped up and fell out 
of bed when he was having the nightmares.  She further 
indicated that the veteran had suicide ideations, and stated 
that, in her opinion, he should not be working at all, but 
that he did, because he was aware that they needed the money 
to support the family.

The veteran's VA therapist/psychologist also testified on the 
veteran's behalf at the above hearing, explaining that the 
veteran's situation was "kind of a unique one," in the 
sense that the veteran was an individual who had no history 
of alcohol or drug abuse and had instead dedicated "his 
heart and soul" to helping out children with learning 
disabilities, this being his own, unique way of "self-
medicating."  In this expert's opinion, the veteran's 
industrial impairment and efficiency levels were diminished 
seriously, and he perceived a very high level of irritability 
in the veteran, as well as difficulties with his abilities to 
concentrate.  He also explained that the veteran had 
developed a way of masking what was going on internally so 
that it could not be detected on the outside, especially 
because of the type of job that he was involved with, in 
which he had to counsel children with learning disabilities, 
and their parents.  He also explained that, in his opinion, 
the veteran had learned to be emotionally numb, in order to 
survive.

Under the old (i.e., pre-1996 amendment) set of criteria, a 
30 percent rating is warranted when the PTSD is productive of 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
and when the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Part 4, Diagnostic Code 9411 (1996).

Under the new (i.e., post-1996 amendment) set of criteria, a 
30 percent rating is warranted when the PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Part 4, Diagnostic Code 9411 (2000).

Under the old set of criteria, a 50 percent rating is 
warranted when the PTSD renders an individual's ability to 
establish or maintain effective or favorable relationships 
with people considerably impaired and when, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).

Under the new set of criteria, a 50 percent rating is 
warranted when the PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Part 4, Diagnostic Code 
9411 (2000).

Under the old set of criteria, a 70 percent rating is 
warranted when the individual's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the individual's ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new set of criteria, a 70 percent rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (2000).

Under the old set of criteria, a 100 percent (total) rating 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; when the individual has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; and when the individual is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Diagnostic Code 9411 (1996).

Under the new set of criteria, a 100 percent (total) rating 
is warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (2000).

As discussed above, the veteran was still working between 
October 1994 and October 1997, but only part-time, and the VA 
psychiatrist who examined him in February 1995 opined that 
the PTSD was mild to moderate in nature.  However, 
the testimonies offered at the November 1995 RO hearing, 
which are considered credible, and which include the 
competent testimony from the veteran's VA 
counselor/psychologist, paint a more disabling picture than 
that revealed by the PTSD examination of February 1995.  In 
fact, this more recent evidence supports the veteran's 
contentions at the time to the effect that his service-
connected PTSD rendered him more disabled than what is 
contemplated by the 30 percent rating, under either set of 
rating criteria.  Therefore, resolving any reasonable doubt 
in favor of the veteran, the Board finds that, between 
October 27, 1994, and October 26, 1997, the service-connected 
PTSD was productive of considerable social and industrial 
impairment in the veteran, with reduced reliability and 
productivity due to symptoms including a flattened affect, 
impaired judgment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In view of this finding, the Board 
concludes that the schedular criteria for a 50 percent 
initial rating for the service-connected PTSD, were met 
between October 27, 1994, and October 26, 1997.

Finally, the Board notes that the record shows that the RO 
has already considered the question of a possible referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000), and has decided that such a referral is 
not warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination to the effect that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this matter.

Third Issue
Entitlement to a rating exceeding 50 percent
effective from October 27, 1997, for PTSD:

The competent evidence in the file pertaining to this issue 
that has been produced since October 27, 1997, essentially 
consists of the report of a VA PTSD examination that was 
conducted on February 27, 1997; written statements from the 
veteran's spouse, dated in July 1998 and May 2000; the report 
of a VA PTSD examination that was conducted in November 1998; 
VA outpatient medical records produced in 1999 and 2000; and 
the veteran's testimony at the May 2000 travel board hearing.

According to the October 1997 VA PTSD examination report, the 
veteran was still engaged in part-time diagnostic and 
instructional work with children, parents, and teachers, and 
he also worked with student interns whom he instructed.  He 
described his current symptoms as hypervigilance, an 
exaggerated startled response, and nightmares.  On 
examination, it was noted that the veteran spoke in a very 
pressured fashion, although he was quite pleasant and showed 
no signs of psychosis, delusions or hallucinations.  In the 
examiner's opinion, the veteran did not have all the symptoms 
described in the DSM-IV for PTSD, but he did have PTSD "of a 
chronic nature."

In her July 1998 statement, the veteran's spouse asserted 
that the above VA medical examination had triggered an 
escalation of the veteran's PTSD symptoms.  She stated that, 
since they had had no prior knowledge of the reason for the 
appointment, they had assumed that the examination was in 
reference to the veteran's service connection claim and that 
her presence was therefore not necessary.  She further stated 
that "[m]y presence gives him the extra support he needs 
when reliving those experiences" and also "permits me to 
observe his physical state and relieve as much stress [in 
him] as possible, like driving."  Since that examination, 
the veteran's spouse said that her husband's nightmares had 
become much worse, with the veteran diving out of bed to the 
floor yelling "cover!" or "incoming!," sometimes being 
left paralyzed with fear and talking about "not being able 
to continue living like this."  She then suggested that 
spouses of servicemen suffering from this illness should be 
considered a vital part of any evaluation, and requested 
another PTSD examination, by another psychiatrist.  The 
record shows that the veteran was re-examined by another VA 
psychiatrist, in November 1998.

According to the report of the November 1998 VA PTSD 
examination, the veteran's Parkinson's disease had progressed 
and was particularly disabling, but he was also having great 
difficulty with depression.  He also reported suicidal 
thoughts and crying episodes, and said that he had continued 
to feel helpless and hopeless at times, and that he still 
suffered from frequent nightmares about war situations.  He 
further indicated that he cried out in his sleep and that he 
suffered from hypervigilance and easy startled responses.  
The veteran stated that, until recently, he had done some 
part-time work for the public school system in Colorado, and 
that, in the past, he had enjoyed working with wood and model 
railroads, and reading, but that, in recent months, he had 
done very little of these activities.

The above report also reveals that, on examination, the 
veteran had a very severe tremor and extreme dysarthria, "to 
the point that he is very difficult to understand."  His 
mood was depressed, and his affect flattened, but there was 
no indication of any thinking disorder.  He showed 
difficulties on recent memory testing and mathematical 
calculations.  In the examiner's opinion, the veteran 
continued to have some symptoms of his PTSD, although it 
appeared that his Parkinson's disease had become much more 
severe and limiting in the last year.  The depression was in 
part certainly related to his PTSD, and a Global Assessment 
of Functioning (GAF) score of 65 was assigned for the PTSD.
 
VA outpatient medical records dated between March 1999 and 
April 2000 confirm the ongoing manifestation of nightmares, 
intrusive thoughts and flashbacks of his military experience, 
the veteran's suicidal ideations and irritability, and the 
impression that the veteran had "apparently masked the level 
of discomfort that he lives with on a daily basis in terms of 
PTSD."  The most recent of these records, dated in April 
2000, shows a GAF score of 45, and reveals the subscriber's 
comment to the effect that the PTSD symptoms were simply 
"increasing as [the veteran']s physical debilitation from 
Parkinson's advances."  (A GAF score of 45 represents, 
according to the DSM-IV, the manifestation of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.)

At the May 2000 travel board hearing, the veteran reported 
symptomatology including flashbacks, nightmares, feelings of 
guilt, difficulty with sleeping, trouble concentrating, and 
avoidance of large crowds, symptoms that, in his opinion, 
impaired him substantially.  His spouse later indicated, in 
her May 2000 written statement, that she had been unable to 
attend the May 2000 travel board hearing due to a death in 
her family.  She also restated in that statement her prior 
assertions of record to the effect that the veteran was 
currently more severely incapacitated by his PTSD symptoms, 
which included very intense nightmares, depression, an 
increased sense of hopelessness, and suicidal ideations.

As discussed above, the veteran is no longer working, and he 
has reported more severe PTSD symptomatology than in the 
past.  Both his and his spouse's statements in support of the 
veteran's claim for a higher rating are considered credible 
and sufficient to make a determination to the effect that the 
service-connected PTSD was already more disabling as of 
October 1997 than in the past several years.  Therefore, 
resolving any reasonable doubt in favor of the veteran, the 
Board finds that, as of  October 27, 1997, the service-
connected PTSD was already productive of severe social and 
industrial impairment in the veteran, with deficiencies in 
most areas due to symptoms including suicidal ideations, near 
continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  In view of this finding, the Board 
concludes that the schedular criteria for a 70 percent rating 
for the service-connected PTSD, have been met since October 
27, 1997.

Finally, the Board again notes that the record shows that the 
RO has already considered the question of a possible referral 
of the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000), and has decided that such a referral is 
not warranted in this particular case.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board again agrees 
with the RO's determination to the effect that a referral for 
extra-schedular consideration is not warranted in the present 
case, due to the lack of a reasonable basis for further 
action on this matter.


ORDER


1.  Service connection for Parkinson's disease is denied.

2.  An initial rating of 50 percent, effective from October 
27, 1994, to October 26, 1997, is granted for the service-
connected PTSD, subject to the applicable criteria governing 
the payment of monetary benefits.

3.  A rating of 70 percent, effective from October 27, 1997, 
is granted for the service-connected PTSD, subject to the 
applicable criteria governing the payment of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

